Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 1 of 25 PageID: 9984




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

   Sandoz Inc. and RareGen, LLC
                                           Civil Action No. 3:19-cv-10170-
                                           BRM-LHG
               Plaintiffs,

         v.

   United Therapeutics Corporation and
   Smiths Medical ASD, Inc.

               Defendants.

         SMITHS MEDICAL ASD, INC.’S ANSWER TO COMPLAINT
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 2 of 25 PageID: 9985



                                   INTRODUCTION


        Defendant Smiths Medical ASD, Inc. (“Smiths”) sets forth the following for

  its Answer and Affirmative Defenses to the Complaint filed in the above-captioned

  action by Sandoz, Inc. (“Sandoz”) and Raregen, LLC (“Raregen”). All responses

  are based solely on the knowledge and information of Smiths. Unless otherwise

  stated, Smiths does not purport to admit or characterize the conduct of any other

  defendant. To the extent the headings in the Complaint contain factual allegations

  to which a response is required, they are denied.          All other allegations not

  specifically admitted are denied. Smiths reserves the right to amend its Answer, in

  whole or in part.


        1.     Smiths denies the allegations in paragraph 1.


        2.     Smiths admits that PAH is a life-threatening disease that causes high

  blood pressure in the arteries that run from the heart to the lungs. Smiths admits that

  some PAH patients do use infusion pumps to administer treprostinil, some of which

  are manufactured by Smiths.        Smiths also admits it manufactures single-use

  cartridges that are specifically designed for the CADD MS 3 pump but denies the

  remaining allegations in this paragraph.




                                             2
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 3 of 25 PageID: 9986



        3.     Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 3, and accordingly denies all

  such allegations.


        4.     Smiths denies the allegations in paragraph 4.


        5.     The allegations in paragraph 5 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 5.


        6.     The first and last sentences of Paragraph 6 of the Complaint set forth

  legal conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies those allegations. Smiths is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  paragraph 6, and accordingly denies all such additional allegations.


        7.     Smiths admits that Sandoz and Raregen have brought this action under

  federal and state law, but denies the remainder of the allegations in paragraph 7.


                                     THE PARTIES


        8.     Smiths admits that Sandoz sells generic medicines. Smiths is without

  knowledge or information sufficient to form a belief as to the truth of the remaining



                                            3
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 4 of 25 PageID: 9987



  allegations contained in paragraph 8, and accordingly denies all such additional

  allegations.


        9.       Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 9, and accordingly denies all

  such allegations.


        10.      Smiths admits that United Therapeutics makes Remodulin, Tyvaso,

  Orenitram and Adcirca. Smiths is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations contained in paragraph 10,

  and accordingly denies all such allegations.


        11.      Smiths admits the allegations in paragraph 11.


                             JURISDICTION AND VENUE


        12.      The allegations in the first sentence of Paragraph 12 of the Complaint

  set forth legal conclusions to which no answer is required. To the extent an answer

  is required, Smiths denies the allegations in the first sentence of Paragraph 12.

  Smiths admits that Plaintiffs’ Complaint purports to allege violations of 15 U.S.C.

  §§ 1, 2, 15, and 26, and denies the remaining allegations in paragraph 12.


        13.      Smiths admits the allegations in paragraph 13.



                                             4
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 5 of 25 PageID: 9988



        14.    The allegations in paragraph 14 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 14.


        15.    The allegations in paragraph 15 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 15.


        16.    Smiths admits that venue is proper in this District. Smiths denies the

  remaining allegations in paragraph 16.


   BEFORE GENERIC COMPETITION THERE WERE NO RESTRICTIONS ON
                THE SALE OR USE OF CARTRIDGES

        17.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 17, and accordingly denies

  all such allegations.


        18.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 18, and accordingly denies

  all such allegations.


        19.    Smiths admits the allegations in the first two sentences of paragraph 19.

  Smiths is without knowledge or information sufficient to form a belief as to the truth



                                            5
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 6 of 25 PageID: 9989



  of the remaining allegations contained in paragraph 19, and accordingly denies all

  such remaining allegations.


        20.    Smiths admits that some PAH patients receive Remodulin

  subcutaneously using the CADD MS 3 pump but denies the remainder of the

  allegations in the first sentence of paragraph 20. Smiths denies the allegations in the

  second sentence of paragraph 20 to the extent that cell phones vary in size. Smiths

  denies the allegations in the third sentence of paragraph 20 to the extent that it claims

  that every CADD MS 3 is in consistent operation. Smiths admits the allegations in

  the last sentence of paragraph 20.


        21.    Smiths is aware that patients prescribed subcutaneous Remodulin

  injections by their physicians typically administer their medication using the CADD-

  MS 3 platform, but lacks knowledge or information sufficient to form a belief as to

  whether all PAH patients in the United States receiving subcutaneous Remodulin

  injections use the CADD-MS 3 platform to administer their medication. On that

  basis, Smiths denies the allegations in paragraph 21.


        22.    Smiths denies the allegations in paragraph 22 to the extent that there

  are other pharmacies through which a patient can be prescribed treprostinil,

  including hospital pharmacies.


        23.    Smiths admits the allegations in paragraph 23.
                                             6
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 7 of 25 PageID: 9990



        24.    Smiths admits that prior to Sandoz’s March 25, 2019 launch U.S

  patients did not have access to a generic version of Remodulin, but denies the

  remainder of the allegations in paragraph 24.


        25.    Smiths denies the allegations in paragraph 25.


                STATUTORY AND REGULATORY BACKGROUND


        26.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 26, and accordingly denies

  all such allegations.


        27.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 27, and accordingly denies

  all such allegations.


        28.    Smiths refers to the Drug Price Competition and Patent Term

  Restoration Act, 21 U.S.C. § 355 (“Hatch-Waxman Act”), for its content and denies

  any characterization of it.


        29.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 29, and accordingly denies

  all such allegations.



                                           7
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 8 of 25 PageID: 9991



        30.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 30, and accordingly denies

  all such allegations.


        31.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 31, and accordingly denies

  all such allegations.


        32.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 32, and accordingly denies

  all such allegations.


        33.    Smiths refers to the Hatch-Waxman Act for its content and denies any

  characterization of it.


                        UNITED THERAPEUTICS’ PLAN TO
                       “MAKE GENERIC BARBARIC” FAILED

        34.    Smiths admits the allegations in paragraph 34.


        35.    Smiths admits the allegations in paragraph 35.


        36.    Smiths admits the allegations in paragraph 36.


        37.    Smiths admits the allegations in paragraph 37.


        38.    Smiths admits the allegations in paragraph 38.

                                           8
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 9 of 25 PageID: 9992



        39.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 39, and accordingly denies

  all such allegations.


        40.    Smiths admits that United Therapeutics has been developing an

  implantable Remodulin pump with Medtronic. Smiths is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations

  contained in paragraph 40, and accordingly denies all such additional allegations.


        41.    Smiths admits that the development of the Medtronic implantable pump

  took longer than expected. Smiths is without knowledge or information sufficient

  to form a belief as to the truth of the remaining allegations contained in paragraph

  41, and accordingly denies all such additional allegations.


        42.    Smiths admits that United Therapeutics is developing a subcutaneous

  pump for Remodulin with DEKA. Smiths is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  paragraph 42, and accordingly denies all such additional allegations.


        43.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 43, and accordingly denies

  all such allegations.



                                           9
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 10 of 25 PageID: 9993



        44.    Smiths admits that it is developing the Remolife system with United

  Therapeutics. Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the remaining allegations contained in paragraph 44, and

  accordingly denies all such additional allegations,



              DEFENDANTS PROHIBIT PATIENTS FROM GAINING
                   ACCESS TO GENERIC TREPROSTINIL

        45.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 45, and accordingly denies

  all such allegations.


        46.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in the first three sentences Paragraph 46,

  and accordingly denies all the allegations in those sentences. Smiths denies the

  allegations in the last sentence of Paragraph 46.


        47.    Smiths denies the allegations in paragraph 47.


        48.    Smiths admits that it was not able to fill an order for 300,000 cartridges

  placed by Raregen, who falsely represented themselves as an affiliate of Accredo.

  Smiths denies the remaining allegations in paragraph 48.




                                            10
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 11 of 25 PageID: 9994



        49.    The allegations in paragraph 49 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 49.


        50.    The allegations in paragraph 50 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 50.


        51.    Smiths admits that the quote in Paragraph 51 comes from a recent

  United Therapeutics’ 10-K, but denies any characterization of that language. Smiths

  denies the remaining allegations in paragraph 51.


        52.    The allegations in the Paragraph 52 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 52.


                          RELEVANT PRODUCT MARKETS


        53.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 53, and accordingly denies

  all such allegations.


        54.    Smiths admits the allegations in paragraph 54.



                                          11
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 12 of 25 PageID: 9995



        55.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 55, and accordingly denies

  all such allegations.


        56.    The first sentence of paragraph 56 of the Complaint sets forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in the first sentence of paragraph 56. Smiths is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations contained in paragraph 56, and accordingly denies all such allegations.


        57.    The allegations in paragraph 57 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 57.


        Subcutaneously Injected Treprostinil


        58.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 58, and accordingly denies

  all such allegations.


        59.    Smiths admits that the language quoted in paragraph 58 comes from a

  recent 10-K filing by United Therapeutics, but denies any characterization of it.

  Smiths is without knowledge or information sufficient to form a belief as to the truth


                                           12
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 13 of 25 PageID: 9996



  of the remaining allegations contained in paragraph 59, and accordingly denies all

  such allegations.


        60.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 60, and accordingly denies

  all such allegations.


        61.    Smiths admits that a physician must prescribe Remodulin injections

  before a patient can receive the treatment. Smiths is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations

  contained in the first two sentences of Paragraph 61, and accordingly denies all such

  additional allegations. The allegations in the final sentence of Paragraph 61 set forth

  legal conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in the final sentences of Paragraph 61.


        62.    The allegations in paragraph 62 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 62.




                                            13
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 14 of 25 PageID: 9997



  Injected Prostacyclins


        63.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 63, and accordingly denies

  all such allegations.


        64.    Paragraph 64 of the Complaint set forth legal conclusions to which no

  answer is required. To the extent an answer is required, Smiths denies the allegations

  in paragraph 64.


        65.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 65, and accordingly denies

  all such allegations.


        66.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 66, and accordingly denies

  all such allegations.


        67.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 67, and accordingly denies

  all such allegations.




                                           14
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 15 of 25 PageID: 9998



        68.    The allegations in paragraph 68 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 68.


        69.    The allegations in paragraph 69 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 69.


                          RELEVANT GEOGRAPHIC MARKET


        70.    The allegations in paragraph 70 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  Smiths denies the allegations in paragraph 70.


                                 MARKET SHARES


        71.    Smiths admits that United Therapeutics was the sole provider of

  subcutaneous treprostinil prior to generic entry.    Smiths denies the remaining

  allegations in paragraph 71 of the Complaint.


        72.    Smiths is without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 72, and accordingly denies

  all such allegations.



                                          15
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 16 of 25 PageID: 9999



                                BARRIERS TO ENTRY


        73.     The first sentence of paragraph 73 sets forth legal conclusions to which

  no answer is required. To the extent an answer is required, Smiths denies the

  allegations in that sentence. Smiths is without knowledge or information sufficient

  to form a belief as to the truth of the remaining allegations contained in paragraph

  73, and accordingly denies all such allegations.


        74.     Smiths denies the allegations in the first sentence of Paragraph 74. The

  allegations in the last sentence of Paragraph 74 set forth legal conclusions to which

  no answer is required. To the extent an answer is required, Smiths denies the

  allegations in the last sentence of Paragraph 74.


              ANTICOMPETITIVE EFFECTS AND ANTITRUST INJURY


        75.     Smiths lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in the first sentence of Paragraph 75 of the Complaint.

  Smiths is aware that patients prescribed subcutaneous Remodulin injections by their

  physicians typically administer their medication using the CADD-MS 3 platform,

  but lacks knowledge or information sufficient to form a belief as to whether all PAH

  patients in the United States receiving subcutaneous Remodulin injections use the

  CADD-MS 3 platform to administer their medication. On that basis, Smiths denies

  the remaining allegations in the second sentence of Paragraph 75. The remaining
                                            16
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 17 of 25 PageID: 10000



   allegations in paragraph 75 set forth legal conclusions to which no answer is required.

   To the extent an answer is required, Smiths denies the remaining allegations in

   paragraph 75.


         76.    Smiths is without knowledge or information sufficient to form a belief

   as to the truth of the allegations contained in the first sentence of Paragraph 76, and

   accordingly denies all such allegations. Smiths denies the remaining allegations in

   paragraph 76.


         77.    The allegations in paragraph 77 of the Complaint set forth legal

   conclusions to which no answer is required. To the extent an answer is required,

   Smiths denies the allegations in paragraph 77.


                                    CAUSES OF ACTION


                 COUNT 1: RESTRAINT OF TRADE (15 U.S.C. § 1)


         78.    Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.


         79.    Smiths admits that it entered into a contract with United Therapeutics

   whereby Smiths would manufacture CADD-MS 3 pumps and cartridges for

   Remodulin patients. Smiths denies the remaining allegations in paragraph 79.


         80.    Smiths denies the allegations in paragraph 80.
                                            17
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 18 of 25 PageID: 10001



         81.    Smiths denies the allegations in paragraph 81.


         82.    Smiths denies the allegations in paragraph 82.


                   COUNT 2: MONOPOLIZATION (15 U.S.C. § 2)


         83.    Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.


         84.    Smiths admits that it entered into a contract with United Therapeutics

   whereby Smiths would manufacture CADD-MS 3 pumps and cartridges for

   Remodulin patients. Smiths denies the remaining allegations in paragraph 84.


         85.    Smiths denies the allegations in paragraph 85.


         86.    Smiths denies the allegations in paragraph 86.


         87.    Smiths denies the allegations in paragraph 87.


           COUNT 3: RESTRAINT OF TRADE (N.J. Stat. Ann. § 56:9-3)


         88.    Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.




                                           18
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 19 of 25 PageID: 10002



         89.    Smiths admits that it entered into a contract with United Therapeutics

   whereby Smiths would manufacture CADD-MS 3 pumps and cartridges for

   Remodulin patients. Smiths denies the remaining allegations in paragraph 89.


         90.    Smiths denies the allegations in paragraph 90.


         91.    Smiths denies the allegations in paragraph 91.


            COUNT 4: RESTRAINT OF TRADE (N.C. Gen. Stat. § 75-1)


         92.    Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.


         93.    Smiths admits that it entered into a contract with United Therapeutics

   whereby Smiths would manufacture CADD-MS 3 pumps and cartridges for

   Remodulin patients. Smiths denies the remaining allegations in paragraph 93.


         94.    Smiths denies the allegations in paragraph 94.


         95.    Smiths denies the allegations in paragraph 95.




                                           19
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 20 of 25 PageID: 10003



        COUNT 5: UNFAIR TRADE PRACTICES (N.C. Gen. Stat. § 75-1.1)


         96.    Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.


         97.    Smiths denies the allegations in paragraph 97.


         98.    The allegations in paragraph 98 of the Complaint set forth legal

   conclusions to which no answer is required. To the extent an answer is required,

   Smiths denies the allegations in paragraph 98.


         99.    Smiths denies the allegations in paragraph 99.


        COUNT 6: TORTIOUS INTERFERENCE WITH PROSPECTIVE

                              ECONOMIC ADVANTAGE


         100. Smiths hereby incorporates each preceding and succeeding paragraph

   as though fully stated herein.


         101. Smiths is without knowledge or information sufficient to form a belief

   as to the truth of the allegations contained in paragraph 101, and accordingly denies

   all such allegations.


         102. Smiths denies the allegations in paragraph 102.


         103. Smiths denies the allegations in paragraph 103.

                                            20
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 21 of 25 PageID: 10004



                              DEMAND FOR JURY TRIAL


         104. To the extent an answer is required to Plaintiffs’ Demand for Jury Trial,

   Smiths admits that Plaintiffs purport to ask for a jury trial, but Smiths denies any

   allegations contained therein and states that Plaintiffs are not entitled to any of the

   remedies set out in the Complaint.


                                  PRAYER FOR RELIEF


         105. To the extent an answer is required to Plaintiffs’ Prayer for Relief, the

   Court has denied Plaintiffs’ request for injunctive relief, (ECF No. 169), and Smiths

   denies any remaining allegations and states that Plaintiffs are not entitled to any of

   the remedies set out in the Complaint.


                               AFFIRMATIVE DEFENSES


         Smiths asserts the following defenses to the Complaint. Smiths reserves all

   defenses under Federal Rule of Civil Procedure 8(c) and any other defenses, at law

   or in equity, that may be available based on discovery and further factual

   investigation in the case. Smiths further reserves the right to assert any and all

   defenses on which it does not bear the burden of proof.




                                             21
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 22 of 25 PageID: 10005



                                     FIRST DEFENSE


          The Complaint fails, in whole or in part, to state a claim upon which relief

   may be granted.

                                   SECOND DEFENSE


          Plaintiffs’ claims are barred, in whole or in part, because some or all

   Plaintiffs lack standing to bring such claims.



                                    THIRD DEFENSE


          Plaintiffs’ claims are barred, in whole or in part, because some or all

   Plaintiffs have not sustained cognizable antitrust injury.



                                   FOURTH DEFENSE


          Plaintiffs’ claims are barred, in whole or in part, because Smiths’ conduct

   was not the proximate cause of any damage or injury allegedly suffered by

   Plaintiffs.

                                     FIFTH DEFENSE


          Plaintiffs’ claims are barred, in whole or in part, because the challenged

   conduct in all material respects enhances competition, benefits consumers,


                                             22
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 23 of 25 PageID: 10006



   increases output and supply, and accordingly has caused no injury to competition

   in any cognizable relevant market.

                                    SIXTH DEFENSE


         Any injury to any or all Plaintiffs was or were caused by its or their own acts

   or omissions, or the acts or omissions of third persons, and not by the actions of

   Smiths.

                                   SEVENTH DEFENSE


         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

   make reasonable efforts to mitigate damages, if any, allegedly suffered as a result

   of the conduct they allege.

                                   EIGHTH DEFENSE


         Plaintiffs’ claims are barred, in whole or in part, under the doctrine of in pari

   delicto and/or unclean hands.

                                    NINTH DEFENSE


         Smiths incorporates by reference any defenses applicable to it that are

   asserted by any other defendant to the Complaint as if set forth fully herein.




                                             23
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 24 of 25 PageID: 10007



                                 PRAYER FOR RELIEF

         WHEREFORE, Smiths hereby requests that Plaintiffs’ Complaint be

   dismissed in its entirety, with prejudice; that any and all of Plaintiffs’ claims for

   damages or other relief of any sort be denied; that Smiths be awarded costs,

   disbursements, and reasonable attorneys’ fees; and that Smiths be awarded any

   such other and further relief as this Court may deem just and proper.


   Dated: February 12, 2020

                                           KILPATRICK TOWNSEND &
                                           STOCKTON LLP

                                           /s/ Frederick L. Whitmer
                                           Frederick L. Whitmer
                                           The Grace Building
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 775-8773
                                           Facsimile: (212) 775-8821
                                           fwhitmer@kilpatricktownsend.com

                                           Peter M. Boyle (pro hac vice)
                                           Christina E. Fahmy (pro hac vice)
                                           Patrick J. Pascarella (pro hac vice)
                                           607 14th Street NW
                                           Washington, DC 20005
                                           Telephone: (202) 508-5800
                                           Facsimile: (202) 585-0057
                                           pboyle@kilpatricktownsend.com
                                           cfahmy@kilpatricktownsend.com
                                           ppascarella@kilpatricktownsend.com

                                           Attorneys for Defendant Smiths Medical
                                           ASD, Inc.

                                              24
Case 3:19-cv-10170-BRM-LHG Document 172 Filed 02/12/20 Page 25 of 25 PageID: 10008



                            CERTIFICATE OF SERVICE

         I hereby certify that on this 12th day of February, 2020, I electronically filed
   the forgoing Smiths Medical ASD, Inc.’s Answer to Complaint with the Clerk of
   the Court using the CM/ECF system which will send notification of such filing to
   all registered CM/ECF users.

                                          /s/ Frederick L. Whitmer
                                          Frederick L. Whitmer




                                            25
